DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s arguments filed 5/24/2022 has been entered.  Claims 1, 6, 8 and 11 were amended.  Claims 1, 6, 8, 11, 15 and 16 are under examination.


Claim Rejection - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 8, 11, 15 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jensen et al. (US 2008/0058209; published March 6, 2008) in view of Rochling et al. (US 2007/0293550; published December 20, 2007).


Applicant’s invention
Applicant claims an agrochemical composition comprising isoamyl lactate (40-75%); agrochemical active ingredient comprising oxyfluorfen (23%-40%); a co-solvent comprising a fatty acid alkylamide structure (5-30%); an emulsifiers (5-10%) and water and a method of making the composition by obtaining isoamyl lactate and mixing it with the claimed ingredients (claim 1 and 11).

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Jensen et al. teach agricultural compositions comprising at least one aromatic compound and at least one lactate ester with at least one herbicide and optionally an emulsifier (abstract).  The compositions preferably comprise 13-87% aromatic compound and 13-87% lactate ester wherein the aromatic compound include aromatic (naphthalene) hydrocarbons and aromatic aldehydes [0008; limitation of claim 6].  Any lactate ester compound that is C1-12 branched or unbranched can be used which encompass isoamyl lactate and other alkyl esters [0009; limitation of claim 8].   The herbicide can be selected from oxyfluorfen [0049].  The emulsifiers comprise nonionic and anionic surfactants as well as mixtures of surfactants [0012-13 and 0018-21].  The concentration of the active ingredient ranges from 0.001-98% of the formulation and may be further diluted with water [0096].  With respect to claim 11, Jensen et al. teach that the aromatic compound and lactate ester can be a standalone formulation which is later mixed with the other formulation components to produce agricultural formulations [0092-93].

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Jensen et al. do not teach 5-30% an oil component or co-solvent with fatty acid alkylamide structure, preferably C10 dimethylamide.  It is for this reason that Rochling et al. is joined.  
Rochling et al. teach alkyl carboxylic acid amides that promote penetration of active ingredients in plants (abstract).  (The preferred alkyl carboxylic acid amides are C3-19 carboxamides and they increase the penetration of agrochemical actives across the cuticle of the plant [0003].  The preferred compounds include N, N-dimethyl-n-decanamide and a mixture comprising 40% N, N-dimethyl-decanamide [0007-0009].  Plant protection products preferably comprise 1-90% active, preferably 5-70% acid amide and 0-98% of other additives [0013-16].  The acid amides promote the penetration of the actives when used in preferred amounts of 5-20% [0017].  Active ingredients are selected from the azole fungicide tebuconazole and the diphenyl ether herbicide oxyfluorfen [0028].  The compositions are preferably formulated as emulsion concentrates with suitable additives which include organic solvents, preferably selected from esters such as ethyl acetate, and lactates [0040-42].  Emulsifiers may include saturated and unsaturated fatty acids and PEG ethers of alcohols [0044].   

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Both Jensen et al. and Rochling et al. both teach methods of improving plant protection formulations.  It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Jensen et al. and Rochling et al. to formulate an agricultural formulation N,N-dimethyl decanamide with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to formulate an emulsion concentrate comprising N, N-dimethyl decanamide because it is known to aid in promoting the penetration of oxyfluorfen across the cuticle of the plant.  

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
Applicant first argues that Jensen lacks all the elements of the claims because the only amides taught are amide herbicides and there is no motivation or suggestion for incorporation of a solvent comprising a fatty acid alkylamide structure.  The Examiner is not persuaded by this argument because the rejection is not made in view of Jensen et al. alone.  Jensen et al. teach that methods of formulating liquid concentrations comprising cloquintocet-mexyl with organic solvents and emulsifiers [0005].  Therefore, Jensen teach formulations comprising additional solvents.  Rochling et al. teach alkyl carboxylic acid amides promote penetration of active ingredients in plants (abstract). Therefore, one of ordinary skill would be motivated to formulate liquid concentrates comprising alkyl carboxylic acid amide as a solvent to improve penetration of active ingredients into the plant.
Applicant further argues that Jensen lacks all the elements of the claims because the specific lactate ester, isoamyl lactate is not preferred.  Rather Jensen only exemplifies n-butyl lactate as the preferred lactate ester.  The Examiner is not persuaded by this argument because the scope of Jensen encompasses isoamyl lactate.  MPEP 2123 teaches that diclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Therefore the exemplification of formulations comprising n-butyl lactate does not constitute a teaching away from any of the alternatives disclosed by Jensen, including isoamyl lactate.
Applicant next argues Jensen and Rochling are directed to different technical problems because Jensen is concerned with preventing the precipitation of cloquintocet-mexyl upon exposure to water and Rochling is concerned with penetration enhancement of active ingredients.  The Examiner is not persuaded by this argument because both Jensen and Rochling are from the same field of endeavor even though they address different problems.  MPEP 2141.01(a) states that when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  Therefore one of ordinary skill in the agricultural art would have been motivated to combine the teachings of Jensen and Rochling because the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant further argues that since Jensen and Rochling include different active ingredients and oxyfluorfen is only mentioned once among a laundry list of other active ingredients.  The Examiner is not persuaded by this argument because Jensen teach herbicides can be selected from oxyfluorfen [0049] and Rochling teach the diphenyl ether herbicide oxyfluorfen [0028].   Since a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art would have been motivated to formulate isoamyl lactate with oxyfluorfen and to formulate N, N-dimethyl-n-decanamide with oxyfluorfen with a reasonable expectation of success.  
Finally, Applicant argues that Jensen and Rochling do not teach or suggest the surprising solubility results of the present claims because Example 4 demonstrates no layering.  The Examiner is not persuaded by this argument because results are not in a proper side by side comparison and the showing is not convincing.  From Table 1 it is unclear only formulation 4 which comprises 23% oxyfluorfen, 40% isoamyl lactate, 27% Agnique AMD 10 (alkylamide structure) and 10% Agnique MBL 530 (solvent) demonstrate unexpected results.  The claims encompass 23-40% oxyfluorfen, 40-75% isoamyl lactate, 5-30% alkylamide structure and 5-10% emulsifier that is anionic and non-ionic which is broader.  Furthermore, C1 which does not comprise isoamyl lactate is formulated with a different active ingredient tebuconazole.  Therefore, it is unclear how the results are unexpected when compared to formulates comprising a different lactate ester.  MPEP 716.02(d) state that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Therefore, Applicant needs to explain how the claims encompass unexpected results commensurate in scope with the claims.
Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615